DETAILED ACTION
Claims 1-20 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No Information Disclosure Statement has yet been filed in regard to this Application. As such, Examiner has not yet considered any Information Disclosure Statements.

Drawings
The drawings are acceptable as filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5, 10, 11, 18 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 3 recites the limitations “wherein: the source geozone comprises a plurality of source geozones; the destination geozone comprises a plurality of destination geozones; the sensor comprises a plurality of sensors; the asset comprises a plurality of assets; and the update comprises a plurality of updates.” These limitations pluralize geozones, sensors, assets, and updates. However, the terms are claimed singularly in the independent claim. As such, it is unclear how singular components are also a plurality of components as recited by the claim. Appropriate correction is required. Claims 5, 10, 11, 18 and 19 suffer from the same deficiencies and are rejected for the same reasons as provided above in regard to claim 3. 
Additionally, claim 3 recites the limitations "and the update comprises a plurality of updates" in line 6.  There is insufficient antecedent basis for this limitation in the claim as no specific update has yet been introduced in claim 3 or in claim 1 upon which claim 3 depends.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 5, 10, 11, 18 and 19 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance, claims 3, 5, 10, 11, 18 and 19 expand the scope of the independent claims upon which they depend by pluralizing each of the main elements, namely, number of geozones, sensors, assets, and updates. As such, claims 3, 5, 10, 11, 18 and 19 are improper because they do not further limit the subject matter upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-5 and 14-20 are directed to a process, and claims 6-13 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “establishing a plurality of vehicle activity stages including a source geozone, a destination geozone, a source-destination transit geozone, and a destination-source transit geozone, wherein the source geozone represents a first geographic area, wherein the destination geozone represents a second geographic area, wherein the source-destination transit geozone represents a third geographic area connecting the first geographic area and the second geographic area, and wherein the destination source transit geozone represents a fourth geographic area connecting the second geographic area and the first geographic area,” “periodically receiving sensed data,” “generating a time bar display based on the stored data, wherein the time bar display depicts the asset's location relative to the source geozone and the destination geozone,” “monitoring the time bar display for a deviation from a staggered operating pattern,” and “sending an update to the asset to correct for the deviations from the staggered operating pattern, wherein the update brings the asset back into the staggered operating pattern.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “a sensor over a network” (GPS/location information provider and computer network); “storing the sensed data in a data store as stored data.” (receiving, processing, and storing data – See July 2015 Guidance, pg. 7); “a display” (generic computer display). Claims 6 and 14 recite substantially similar language and Examiner asserts the same analysis in regard to claims 6 and 14. Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims. 
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0049]-[0063]). The recited computer elements and functions that are applied to the abstract idea in the claims are “a sensor over a network” (generic GPS/location information provider and generic computer network); “storing the sensed data in a data store as stored data.” (receiving, processing, and storing data – See July 2015 Guidance, pg. 7); “a display”  (computer display). Claims 6 and 14 recite substantially similar language and Examiner asserts the same analysis in regard to claims 6 and 14. Additionally, Claim 14 recites the following additional elements: “an interface,” (graphical user interface for receiving user input and displaying information). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-5, 7-13, and 15-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-5, 7-13, and 15-20 further narrow the abstract idea.
Regarding claims 6-13 the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0049]-[0063]).
Regarding claims 14-20, the claims recite a method that is substantially similar to the method that is performed by the system recited in claims 6-13 and are rejected for the same reasons put forth in regard to claims 6-13. 
The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2010/0100507 to Davidson et al. (hereafter referred to as Davidson) in view of U.S. Patent Application Publication Number 2012/0253528 to Davidson et al. (hereafter referred to as Davidson II).
Davidson teaches:
A system for optimally managing vehicle resource allocation, comprising: a plurality of vehicle activity stages including a source geozone, a destination geozone, a source-destination transit geozone, and a destination-source transit geozone, wherein the source geozone represents a first geographic area, wherein the destination geozone represents a second geographic area, wherein the source-destination transit geozone represents a third geographic area connecting the first geographic area and the second geographic area, and wherein the destination­source transit geozone represents a fourth geographic area connecting the second geographic area and the first geographic area (Paragraph Number [0078] teaches the plan time associated with a geofenced area may be used to assign a delivery route to each of a plurality of delivery vehicle drivers (Block 503c).  In particular, according to various embodiments, each delivery vehicle driver may be allocated to a single geofenced area, or some combination of two or more geofenced areas, for performing package pickups and deliveries within the allocated area(s).  The determination of which and what number of geofenced areas to allocate or assign to the delivery vehicle driver may depend, for example, on the overall plan time associated with the respective geofenced areas (e.g., the amount of time it is expected that the driver will spend within the geofenced area) and/or the plan time per package associated with each geofenced area (e.g., the amount of time it is expected that the driver will spend per package within the geofenced area) in combination with either an average or the actual number of shipments (pickup or delivery) associated with the geofenced area).
a sensor situated on an asset that traverses the plurality of vehicle activity stages, wherein the sensor senses operating data from the asset (Paragraph Number [0013] teaches the system may include one or more delivery vehicles 100 responsible for the pickup and/or delivery of a plurality of packages within a particular delivery area.  According to one embodiment, a telematics device 102 may be included within, or otherwise associated with, each delivery vehicle 100 for the purpose of collecting, time-stamping and/or storing vehicle sensor data from a plurality of sensors (not shown) also included within, or otherwise associated with, the delivery vehicle 100. Paragraph Number [0051] teaches using the aforementioned data received and/or calculated in association with a plurality of delivery vehicles operating within the geofenced area over a certain period of time. Paragraph Number [0043] teaches the central system may receive telematics data that has been collected, in real-time, by the telematics device 102 and/or the portable data acquisition device 110, while a driver was operating a delivery vehicle 100 within the corresponding geographic area.  The telematics data may include, for example: (1) time data; (2) geographic position data associated with the vehicle 100 and/or the driver (e.g., based on a GPS, or similar, receiver associated with: (A) the vehicle and/or (B) the portable data acquisition device 110 operated by the driver); (3) speed data; (4) distance data (e.g., mileage data); (5) ignition data; (6) data associated with one or more of the doors of the vehicle 100 being opened and/or closed; and/or (7) other data).
a data store that stores operating data, wherein the datastore stores the operating data as stored data (Paragraph Number [0043] teaches the central system may receive telematics data that has been collected, in real-time, by the telematics device 102 and/or the portable data acquisition device 110, while a driver was operating a delivery vehicle 100 within the corresponding geographic area.  The telematics data may include, for example: (1) time data; (2) geographic position data associated with the vehicle 100 and/or the driver (e.g., based on a GPS, or similar, receiver associated with: (A) the vehicle and/or (B) the portable data acquisition device 110 operated by the driver); (3) speed data; (4) distance data (e.g., mileage data); (5) ignition data; (6) data associated with one or more of the doors of the vehicle 100 being opened and/or closed; and/or (7) other data).
Davidson teaches tracking the location of assets through the use of sensors which tracks their locations through geozones but does not explicitly teach displaying the results of that data gathering via a time bar display as described by the following citations from Davidson II:
a generated time bar display depicting the stored data, wherein the time bar display depicts the asset's location relative to the source geozone and the destination geozone over a period of time, wherein the generated time bar display depicts a pattern illustrating asset usage (Paragraph Number [0228] teaches the employee Gantt module 1400 displays and synchs the current time indicator 1455 and the vehicle position indicator 1465.  In the illustrated embodiment of FIG. 19, the current time indicator 1455 comprises a vertical bar disposed on the Gantt chart 1452 at one of the time markers 1454.  The vehicle position indicator 1465 comprises an image of a truck positioned adjacent a highlighted point along the vehicle path plotted in step 1406.  According to various embodiments, the location of the vehicle position indicator 1465 on the map display 810 corresponds to the position of the current time indicator 1455. Paragraph Number [0229] teaches the employee Gantt module 1400 monitors the employee Gantt view 800C of the user interface for user input requesting changes to the displayed Gantt chart 1452 and/or map display 810.  For example, in the illustrated embodiment, the employee Gantt module 1400 is configured to monitor for user requests to change the time mark intervals (e.g., via the interval selector 1462), change the time window displayed by the Gantt chart 1452 (e.g., via the chart scroll bar 1458), change the current time setting (e.g., by dragging the current time indicator 1455, dragging the vehicle position indicator 1465, or inputting a time into the current time display 1460), and change the view of the map display 810 (e.g., by zooming or panning the display). (Additionally, Paragraph Number [0277] teaches a plurality of characteristics that are tracked and displayed for analysis that indicates asset usage. (See also Paragraph Numbers [0146], [0147], and [0230]))).
Both Davidson and Davidson II are directed to asset tracking. Davidson discloses monitoring assets as the travel through various geozones and storing information relating to their travels for analysis and logistical planning purposes. Davidson II improves upon Davidson by disclosing displaying the information of the tracked assets in a graph that displays locations of assets by time. One of ordinary skill in the art would be motivated to further include displaying the information of the tracked assets in a graph that displays locations of assets by time, to efficiently see and monitor the assets that are being tracked.	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of monitoring assets as the travel through various geozones and storing information relating to their travels for analysis and logistical planning purposes in Davidson to further utilize displaying the information of the tracked assets in a graph that displays locations of assets by time as disclosed in Davidson II, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 9, the combination of Davidson and Davidson II teaches each of the limitations of claim 6.
In addition, Davidson teaches:
further comprising: a generated quadrant graph display based on the stored data, the generated quadrant graph display depicting a quantity representing how many assets are located in each respective vehicle activity stage (Paragraph Number [0029] teaches the portable data acquisition device 110 may display telematics data for the driver's viewing, which may be helpful in troubleshooting vehicle performance problems and showing delivery route progress and instructions. Paragraph Number [0064] teaches the central system (e.g., the central server 120 and, in one embodiment, the processor 310 or similar means operating on the central server 120) may further be configured to gather information associated with the packages picked up and/or delivered within the geofenced area.  This information may include, for example, the cost, size, classification (e.g., "residential" or "commercial"), sender, recipient, and/or the like, associated with individual shipments, the overall number of items shipped within a given period of time, and/or the like. (See also Paragraph Numbers [0067], [0076], [0078], and [0083]) (Alternatively see Davidson II Figs. 11 and 19)).
As per claim 10, the combination of Davidson and Davidson II teaches each of the limitations of claim 6.
In addition, Davidson teaches:
wherein: the source geozone comprises a plurality of source geozones (Paragraph Number [0053] teaches the zoning information received may include, for example, a designation of whether the geographic area as a whole, or sub-areas within the geographic area, are zoned for open space, residential, agricultural, commercial or industrial activities. (See also Paragraph Number [0052] indicating that the geo-fenced area can be associated with zoning information). Paragraph Number [0031] teaches the processor 310 may be configured to first define one or more geographic areas within which a package may be picked up or delivered, and then define a geofence surrounding each geographic area. (the pickup location is the source geozone)).
the destination geozone comprises a plurality of destination geozones (Paragraph Number [0053] teaches the zoning information received may include, for example, a designation of whether the geographic area as a whole, or sub-areas within the geographic area, are zoned for open space, residential, agricultural, commercial or industrial activities. (See also Paragraph Number [0052] indicating that the geo-fenced area can be associated with zoning information). Paragraph Number [0031] teaches the processor 310 may be configured to first define one or more geographic areas within which a package may be picked up or delivered, and then define a geofence surrounding each geographic area. (the pickup location is the source geozone)).
the sensor comprises a plurality of sensors (Paragraph Number [0013] teaches the system may include one or more delivery vehicles 100 responsible for the pickup and/or delivery of a plurality of packages within a particular delivery area.  According to one embodiment, a telematics device 102 may be included within, or otherwise associated with, each delivery vehicle 100 for the purpose of collecting, time-stamping and/or storing vehicle sensor data from a plurality of sensors (not shown) also included within, or otherwise associated with, the delivery vehicle 100).
the asset comprises a plurality of assets (Paragraph Number [0013] teaches the system may include one or more delivery vehicles 100 responsible for the pickup and/or delivery of a plurality of packages within a particular delivery area.  According to one embodiment, a telematics device 102 may be included within, or otherwise associated with, each delivery vehicle 100 for the purpose of collecting, time-stamping and/or storing vehicle sensor data from a plurality of sensors (not shown) also included within, or otherwise associated with, the delivery vehicle 100).
As per claim 12, the combination of Davidson and Davidson II teaches each of the limitations of claim 6.
In addition, Davidson teaches:
further comprising: a source subgeozone within the source geozone and a destination subgeozone within the destination geozone (Paragraph Number [0053] teaches the zoning information received may include, for example, a designation of whether the geographic area as a whole, or sub-areas within the geographic area, are zoned for open space, residential, agricultural, commercial or industrial activities. (See also Paragraph Number [0052] indicating that the geo-fenced area can be associated with zoning information). Paragraph Number [0031] teaches the processor 310 may be configured to first define one or more geographic areas within which a package may be picked up or delivered, and then define a geofence surrounding each geographic area. (the pickup location is the source geozone and the delivery location is the destination geozone - this section teaches the dividing up of locations into zones and subzones based upon planning information)).
As per claim 13, the combination of Davidson and Davidson II teaches each of the limitations of claims 6 and 12.
In addition, Davidson teaches:
wherein: the source subgeozone comprises a plurality of source subgeozones; and the destination subgeozone comprises a plurality of destination subgeozones (Paragraph Number [0053] teaches the zoning information received may include, for example, a designation of whether the geographic area as a whole, or sub-areas within the geographic area, are zoned for open space, residential, agricultural, commercial or industrial activities. (See also Paragraph Number [0052] indicating that the geo-fenced area can be associated with zoning information). Paragraph Number [0031] teaches the processor 310 may be configured to first define one or more geographic areas within which a package may be picked up or delivered, and then define a geofence surrounding each geographic area. (the pickup location is the source geozone and the delivery location is the destination geozone - this section teaches the dividing up of locations into zones and subzones based upon planning information)).
Claims 1-5, 7, 8, 11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2010/0100507 to Davidson et al. in view of U.S. Patent Application Publication Number 2012/0253528 to Davidson et al. and in further view of U.S. Patent Application Publication Number 2001/0047285 to Borders et al. (hereafter referred to as Borders).
 As per claim 1, Davidson teaches:
A method for efficiently managing tracked assets, comprising the steps of: establishing a plurality of vehicle activity stages including a source geozone, a destination geozone, a source-destination transit geozone, and a destination-source transit geozone, wherein the source geozone represents a first geographic area, wherein the destination geozone represents a second geographic area, wherein the source-destination transit geozone represents a third geographic area connecting the first geographic area and the second geographic area, and wherein the destination­source transit geozone represents a fourth geographic area connecting the second geographic area and the first geographic area (Paragraph Number [0078] teaches the plan time associated with a geofenced area may be used to assign a delivery route to each of a plurality of delivery vehicle drivers (Block 503c).  In particular, according to various embodiments, each delivery vehicle driver may be allocated to a single geofenced area, or some combination of two or more geofenced areas, for performing package pickups and deliveries within the allocated area(s).  The determination of which and what number of geofenced areas to allocate or assign to the delivery vehicle driver may depend, for example, on the overall plan time associated with the respective geofenced areas (e.g., the amount of time it is expected that the driver will spend within the geofenced area) and/or the plan time per package associated with each geofenced area (e.g., the amount of time it is expected that the driver will spend per package within the geofenced area) in combination with either an average or the actual number of shipments (pickup or delivery) associated with the geofenced area).
periodically receiving sensed data from a sensor over a network, wherein the sensor is a mobile device situated on an asset (Paragraph Number [0013] teaches the system may include one or more delivery vehicles 100 responsible for the pickup and/or delivery of a plurality of packages within a particular delivery area.  According to one embodiment, a telematics device 102 may be included within, or otherwise associated with, each delivery vehicle 100 for the purpose of collecting, time-stamping and/or storing vehicle sensor data from a plurality of sensors (not shown) also included within, or otherwise associated with, the delivery vehicle 100. Paragraph Number [0051] teaches using the aforementioned data received and/or calculated in association with a plurality of delivery vehicles operating within the geofenced area over a certain period of time. Paragraph Number [0043] teaches the central system may receive telematics data that has been collected, in real-time, by the telematics device 102 and/or the portable data acquisition device 110, while a driver was operating a delivery vehicle 100 within the corresponding geographic area.  The telematics data may include, for example: (1) time data; (2) geographic position data associated with the vehicle 100 and/or the driver (e.g., based on a GPS, or similar, receiver associated with: (A) the vehicle and/or (B) the portable data acquisition device 110 operated by the driver); (3) speed data; (4) distance data (e.g., mileage data); (5) ignition data; (6) data associated with one or more of the doors of the vehicle 100 being opened and/or closed; and/or (7) other data).
storing the sensed data in a data store as stored data (Paragraph Number [0043] teaches the central system may receive telematics data that has been collected, in real-time, by the telematics device 102 and/or the portable data acquisition device 110, while a driver was operating a delivery vehicle 100 within the corresponding geographic area.  The telematics data may include, for example: (1) time data; (2) geographic position data associated with the vehicle 100 and/or the driver (e.g., based on a GPS, or similar, receiver associated with: (A) the vehicle and/or (B) the portable data acquisition device 110 operated by the driver); (3) speed data; (4) distance data (e.g., mileage data); (5) ignition data; (6) data associated with one or more of the doors of the vehicle 100 being opened and/or closed; and/or (7) other data).
Davidson teaches tracking the location of assets through the use of sensors which tracks their locations through geozones but does not explicitly teach displaying the results of that data gathering via a time bar display as described by the following citations from Davidson II:
generating a time bar display based on the stored data, wherein the time bar display depicts the asset's location relative to the source geozone and the destination geozone (Paragraph Number [0228] teaches the employee Gantt module 1400 displays and synchs the current time indicator 1455 and the vehicle position indicator 1465.  In the illustrated embodiment of FIG. 19, the current time indicator 1455 comprises a vertical bar disposed on the Gantt chart 1452 at one of the time markers 1454.  The vehicle position indicator 1465 comprises an image of a truck positioned adjacent a highlighted point along the vehicle path plotted in step 1406.  According to various embodiments, the location of the vehicle position indicator 1465 on the map display 810 corresponds to the position of the current time indicator 1455).
monitoring the time bar display for a deviation (Paragraph Number [0229] teaches the employee Gantt module 1400 monitors the employee Gantt view 800C of the user interface for user input requesting changes to the displayed Gantt chart 1452 and/or map display 810.  For example, in the illustrated embodiment, the employee Gantt module 1400 is configured to monitor for user requests to change the time mark intervals (e.g., via the interval selector 1462), change the time window displayed by the Gantt chart 1452 (e.g., via the chart scroll bar 1458), change the current time setting (e.g., by dragging the current time indicator 1455, dragging the vehicle position indicator 1465, or inputting a time into the current time display 1460), and change the view of the map display 810 (e.g., by zooming or panning the display). (See also Paragraph Number [0230])).
Both Davidson and Davidson II are directed to asset tracking. Davidson discloses monitoring assets as the travel through various geozones and storing information relating to their travels for analysis and logistical planning purposes. Davidson II improves upon Davidson by disclosing displaying the information of the tracked assets in a graph that displays locations of assets by time. One of ordinary skill in the art would be motivated to further include displaying the information of the tracked assets in a graph that displays locations of assets by time, to efficiently see and monitor the assets that are being tracked.	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of monitoring assets as the travel through various geozones and storing information relating to their travels for analysis and logistical planning purposes in Davidson to further utilize displaying the information of the tracked assets in a graph that displays locations of assets by time as disclosed in Davidson II, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Davidson and Davidson II teaches tracking the location of assets through the use of sensors which tracks their locations through geozones and displaying that information in a time bar graph but does not explicitly teach displaying deviations from a staggered operating pattern and making corrections to scheduling to correct the pattern as described by the following citations from Borders:
a deviation from a staggered operating pattern (Paragraph Number [0075] teaches the ZWC also refers to the "open hours" for each area and zone, the number of vans available in each zone, and a parameter called "stagger duration" which reflects the fact that vans will arrive back at the station at staggered intervals relative to a particular truck arrival from the DC to ensure that all of the delivery windows are covered by at least one van.  Using all of this information, the ZWC generates the van routes each of which indicates when a particular van is scheduled to leave the station to service stops and when it is expected to return. (teaches the monitoring of and operation of a staggered operating pattern)).
sending an update to the asset to correct for the deviations from the staggered operating pattern, wherein the update brings the asset back into the staggered operating pattern (Paragraph Number [0075] teaches the ZWC also refers to the "open hours" for each area and zone, the number of vans available in each zone, and a parameter called "stagger duration" which reflects the fact that vans will arrive back at the station at staggered intervals relative to a particular truck arrival from the DC to ensure that all of the delivery windows are covered by at least one van.  Using all of this information, the ZWC generates the van routes each of which indicates when a particular van is scheduled to leave the station to service stops and when it is expected to return. (teaches the monitoring of and operation of a staggered operating pattern). Paragraph Number [0085] teaches the delivery grid is adjusted for the open hours available for each day of the week.  In the case of non-uniform hours, e.g., 9 am to 5 pm on weekends and 7 am to 10 pm on weekdays, the grid is adjusted so that the display is centered correctly and unavailable times are clearly marked as such. Paragraph Number [0076] teaches the van return times are not necessarily constrained by truck arrivals at the station.  For example, if a van has enough capacity to stay out longer than the time between truck arrivals at the station, then that van is allowed to stay out servicing stops despite the scheduled arrival of a truck at the station. (this teaches being able to alter the operating pattern to return to the desired pattern). (See also Paragraph Number [0045])).
The combination of Davidson and Davidson II and Borders are directed to asset tracking. The combination of Davidson and Davidson II discloses monitoring assets as the travel through various geozones and storing information relating to their travels for analysis and logistical planning purposes and displaying the information of the tracked assets in a graph that displays locations of assets by time. Borders improves upon the combination of Davidson and Davidson II by disclosing monitoring the operating pattern to detect deviations from a staggered operating pattern and making corrections to a schedule to correct the deviations. One of ordinary skill in the art would be motivated to further include monitoring the operating pattern to detect deviations from a staggered operating pattern and making corrections to a schedule to correct the deviations, to efficiently optimize the transport of assets in a particular geozone.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of monitoring assets as the travel through various geozones and storing information relating to their travels for analysis and logistical planning purposes and displaying the information of the tracked assets in a graph that displays locations of assets by time in the combination of Davidson and Davidson II to further utilize monitoring the operating pattern to detect deviations from a staggered operating pattern and making corrections to a schedule to correct the deviations as disclosed in Borders, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, the combination of Davidson, Davidson II, and Borders teaches each of the limitations of claim 1.
In addition, Davidson teaches:
further comprising the step of: generating a quadrant graph display based on the stored data, the quadrant graph display depicting a quantity representing how many assets are located in each respective vehicle activity stage (Paragraph Number [0029] teaches the portable data acquisition device 110 may display telematics data for the driver's viewing, which may be helpful in troubleshooting vehicle performance problems and showing delivery route progress and instructions. Paragraph Number [0064] teaches the central system (e.g., the central server 120 and, in one embodiment, the processor 310 or similar means operating on the central server 120) may further be configured to gather information associated with the packages picked up and/or delivered within the geofenced area.  This information may include, for example, the cost, size, classification (e.g., "residential" or "commercial"), sender, recipient, and/or the like, associated with individual shipments, the overall number of items shipped within a given period of time, and/or the like. (See also Paragraph Numbers [0067], [0076], [0078], and [0083]) (Alternatively see Davidson II Figs. 11 and 19)).
As per claim 3, the combination of Davidson, Davidson II, and Borders teaches each of the limitations of claims 1 and 2.
In addition, Davidson teaches:
wherein: the source geozone comprises a plurality of source geozones (Paragraph Number [0053] teaches the zoning information received may include, for example, a designation of whether the geographic area as a whole, or sub-areas within the geographic area, are zoned for open space, residential, agricultural, commercial or industrial activities. (See also Paragraph Number [0052] indicating that the geo-fenced area can be associated with zoning information). Paragraph Number [0031] teaches the processor 310 may be configured to first define one or more geographic areas within which a package may be picked up or delivered, and then define a geofence surrounding each geographic area. (the pickup location is the source geozone)).
the destination geozone comprises a plurality of destination geozones (Paragraph Number [0053] teaches the zoning information received may include, for example, a designation of whether the geographic area as a whole, or sub-areas within the geographic area, are zoned for open space, residential, agricultural, commercial or industrial activities. (See also Paragraph Number [0052] indicating that the geo-fenced area can be associated with zoning information). Paragraph Number [0031] teaches the processor 310 may be configured to first define one or more geographic areas within which a package may be picked up or delivered, and then define a geofence surrounding each geographic area. (the pickup location is the source geozone)).
the sensor comprises a plurality of sensors (Paragraph Number [0013] teaches the system may include one or more delivery vehicles 100 responsible for the pickup and/or delivery of a plurality of packages within a particular delivery area.  According to one embodiment, a telematics device 102 may be included within, or otherwise associated with, each delivery vehicle 100 for the purpose of collecting, time-stamping and/or storing vehicle sensor data from a plurality of sensors (not shown) also included within, or otherwise associated with, the delivery vehicle 100).
the asset comprises a plurality of assets (Paragraph Number [0013] teaches the system may include one or more delivery vehicles 100 responsible for the pickup and/or delivery of a plurality of packages within a particular delivery area.  According to one embodiment, a telematics device 102 may be included within, or otherwise associated with, each delivery vehicle 100 for the purpose of collecting, time-stamping and/or storing vehicle sensor data from a plurality of sensors (not shown) also included within, or otherwise associated with, the delivery vehicle 100).
the update comprises a plurality of updates (Paragraph Number [0057] teaches information regarding the government-assigned speed limit associated with various street segments within a geofenced area may be continuously gathered and updated by delivery vehicle drivers themselves as they traverse the geofenced area. Paragraph Number [0043] teaches the central system may receive telematics data that has been collected, in real-time, by the telematics device 102 and/or the portable data acquisition device 110, while a driver was operating a delivery vehicle 100 within the corresponding geographic area.  The telematics data may include, for example: (1) time data; (2) geographic position data associated with the vehicle 100 and/or the driver (e.g., based on a GPS, or similar, receiver associated with: (A) the vehicle and/or (B) the portable data acquisition device 110 operated by the driver); (3) speed data; (4) distance data (e.g., mileage data); (5) ignition data; (6) data associated with one or more of the doors of the vehicle 100 being opened and/or closed; and/or (7) other data).
As per claim 4, the combination of Davidson, Davidson II, and Borders teaches each of the limitations of claim 1.
In addition, Davidson teaches:
further comprising the step of: establishing a source subgeozone within the source geozone and a destination subgeozone within the destination geozone (Paragraph Number [0053] teaches the zoning information received may include, for example, a designation of whether the geographic area as a whole, or sub-areas within the geographic area, are zoned for open space, residential, agricultural, commercial or industrial activities. (See also Paragraph Number [0052] indicating that the geo-fenced area can be associated with zoning information). Paragraph Number [0031] teaches the processor 310 may be configured to first define one or more geographic areas within which a package may be picked up or delivered, and then define a geofence surrounding each geographic area. (the pickup location is the source geozone and the delivery location is the destination geozone - this section teaches the dividing up of locations into zones and subzones based upon planning information)).
As per claim 5, the combination of Davidson, Davidson II, and Borders teaches each of the limitations of claims 1 and 4.
In addition, Davidson teaches:
wherein: the source subgeozone comprises a plurality of source subgeozones (Paragraph Number [0053] teaches the zoning information received may include, for example, a designation of whether the geographic area as a whole, or sub-areas within the geographic area, are zoned for open space, residential, agricultural, commercial or industrial activities. (See also Paragraph Number [0052] indicating that the geo-fenced area can be associated with zoning information). Paragraph Number [0031] teaches the processor 310 may be configured to first define one or more geographic areas within which a package may be picked up or delivered, and then define a geofence surrounding each geographic area. (the pickup location is the source geozone)).
the destination subgeozone comprises a plurality of destination subgeozones (Paragraph Number [0053] teaches the zoning information received may include, for example, a designation of whether the geographic area as a whole, or sub-areas within the geographic area, are zoned for open space, residential, agricultural, commercial or industrial activities. (See also Paragraph Number [0052] indicating that the geo-fenced area can be associated with zoning information). Paragraph Number [0031] teaches the processor 310 may be configured to first define one or more geographic areas within which a package may be picked up or delivered, and then define a geofence surrounding each geographic area. (the pickup location is the source geozone)).
As per claim 7, the combination of Davidson and Davidson II teaches each of the limitations of claim 6.
The combination of Davidson and Davidson II teaches tracking the location of assets through the use of sensors which tracks their locations through geozones and displaying that information in a time bar graph but does not explicitly teach displaying deviations from a staggered operating pattern and making corrections to scheduling to correct the pattern as described by the following citations from Borders:
wherein an optimal pattern is a staggered operating pattern (Paragraph Number [0075] teaches the ZWC also refers to the "open hours" for each area and zone, the number of vans available in each zone, and a parameter called "stagger duration" which reflects the fact that vans will arrive back at the station at staggered intervals relative to a particular truck arrival from the DC to ensure that all of the delivery windows are covered by at least one van.  Using all of this information, the ZWC generates the van routes each of which indicates when a particular van is scheduled to leave the station to service stops and when it is expected to return. (teaches the monitoring of and operation of a staggered operating pattern)).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 8, the combination of Davidson, Davidson II, and Borders teaches each of the limitations of claims 1 and 7
The combination of Davidson and Davidson II teaches tracking the location of assets through the use of sensors which tracks their locations through geozones and displaying that information in a time bar graph but does not explicitly teach displaying deviations from a staggered operating pattern and making corrections to scheduling to correct the pattern as described by the following citations from Borders:
an update addressable to the asset, wherein the update corrects for deviations from the staggered operating pattern, wherein the update brings the asset back into the staggered operating pattern (Paragraph Number [0075] teaches the ZWC also refers to the "open hours" for each area and zone, the number of vans available in each zone, and a parameter called "stagger duration" which reflects the fact that vans will arrive back at the station at staggered intervals relative to a particular truck arrival from the DC to ensure that all of the delivery windows are covered by at least one van.  Using all of this information, the ZWC generates the van routes each of which indicates when a particular van is scheduled to leave the station to service stops and when it is expected to return. (teaches the monitoring of and operation of a staggered operating pattern). Paragraph Number [0085] teaches the delivery grid is adjusted for the open hours available for each day of the week.  In the case of non-uniform hours, e.g., 9 am to 5 pm on weekends and 7 am to 10 pm on weekdays, the grid is adjusted so that the display is centered correctly and unavailable times are clearly marked as such. Paragraph Number [0076] teaches the van return times are not necessarily constrained by truck arrivals at the station.  For example, if a van has enough capacity to stay out longer than the time between truck arrivals at the station, then that van is allowed to stay out servicing stops despite the scheduled arrival of a truck at the station. (this teaches being able to alter the operating pattern to return to the desired pattern). (See also Paragraph Number [0045])).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 11, the combination of Davidson, Davidson II, and Borders teaches each of the limitations of claims 6-8.
The combination of Davidson and Davidson II teaches tracking the location of assets through the use of sensors which tracks their locations through geozones and displaying that information in a time bar graph but does not explicitly teach displaying deviations from a staggered operating pattern and making corrections to scheduling to correct the pattern as described by the following citations from Borders:
wherein the update comprises a plurality of updates (Paragraph Number [0057] teaches information regarding the government-assigned speed limit associated with various street segments within a geofenced area may be continuously gathered and updated by delivery vehicle drivers themselves as they traverse the geofenced area. Paragraph Number [0043] teaches the central system may receive telematics data that has been collected, in real-time, by the telematics device 102 and/or the portable data acquisition device 110, while a driver was operating a delivery vehicle 100 within the corresponding geographic area.  The telematics data may include, for example: (1) time data; (2) geographic position data associated with the vehicle 100 and/or the driver (e.g., based on a GPS, or similar, receiver associated with: (A) the vehicle and/or (B) the portable data acquisition device 110 operated by the driver); (3) speed data; (4) distance data (e.g., mileage data); (5) ignition data; (6) data associated with one or more of the doors of the vehicle 100 being opened and/or closed; and/or (7) other data).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 14, Davidson teaches:
A method for categorizing and optimizing asset fleet activity, comprising the steps of: setting a first geographic area as a first geozone and a second geographic area as a second geozone (Paragraph Number [0078] teaches the plan time associated with a geofenced area may be used to assign a delivery route to each of a plurality of delivery vehicle drivers (Block 503c).  In particular, according to various embodiments, each delivery vehicle driver may be allocated to a single geofenced area, or some combination of two or more geofenced areas, for performing package pickups and deliveries within the allocated area(s).  The determination of which and what number of geofenced areas to allocate or assign to the delivery vehicle driver may depend, for example, on the overall plan time associated with the respective geofenced areas (e.g., the amount of time it is expected that the driver will spend within the geofenced area) and/or the plan time per package associated with each geofenced area (e.g., the amount of time it is expected that the driver will spend per package within the geofenced area) in combination with either an average or the actual number of shipments (pickup or delivery) associated with the geofenced area).
receiving and storing sensed data from a fleet asset as stored data (Paragraph Number [0013] teaches the system may include one or more delivery vehicles 100 responsible for the pickup and/or delivery of a plurality of packages within a particular delivery area.  According to one embodiment, a telematics device 102 may be included within, or otherwise associated with, each delivery vehicle 100 for the purpose of collecting, time-stamping and/or storing vehicle sensor data from a plurality of sensors (not shown) also included within, or otherwise associated with, the delivery vehicle 100. Paragraph Number [0051] teaches using the aforementioned data received and/or calculated in association with a plurality of delivery vehicles operating within the geofenced area over a certain period of time. Paragraph Number [0043] teaches the central system may receive telematics data that has been collected, in real-time, by the telematics device 102 and/or the portable data acquisition device 110, while a driver was operating a delivery vehicle 100 within the corresponding geographic area.  The telematics data may include, for example: (1) time data; (2) geographic position data associated with the vehicle 100 and/or the driver (e.g., based on a GPS, or similar, receiver associated with: (A) the vehicle and/or (B) the portable data acquisition device 110 operated by the driver); (3) speed data; (4) distance data (e.g., mileage data); (5) ignition data; (6) data associated with one or more of the doors of the vehicle 100 being opened and/or closed; and/or (7) other data).
analyzing stored data for geolocation information (Paragraph Number [0013] teaches the system may include one or more delivery vehicles 100 responsible for the pickup and/or delivery of a plurality of packages within a particular delivery area.  According to one embodiment, a telematics device 102 may be included within, or otherwise associated with, each delivery vehicle 100 for the purpose of collecting, time-stamping and/or storing vehicle sensor data from a plurality of sensors (not shown) also included within, or otherwise associated with, the delivery vehicle 100. Paragraph Number [0051] teaches using the aforementioned data received and/or calculated in association with a plurality of delivery vehicles operating within the geofenced area over a certain period of time).
Davidson teaches tracking the location of assets through the use of sensors which tracks their locations through geozones but does not explicitly teach displaying the results of that data gathering via a time bar display as described by the following citations from Davidson II:
generating time bars based on the geolocation information relative to the first geozone and the second geozone (Paragraph Number [0228] teaches the employee Gantt module 1400 displays and synchs the current time indicator 1455 and the vehicle position indicator 1465.  In the illustrated embodiment of FIG. 19, the current time indicator 1455 comprises a vertical bar disposed on the Gantt chart 1452 at one of the time markers 1454.  The vehicle position indicator 1465 comprises an image of a truck positioned adjacent a highlighted point along the vehicle path plotted in step 1406.  According to various embodiments, the location of the vehicle position indicator 1465 on the map display 810 corresponds to the position of the current time indicator 1455).
displaying the time bars in an interface (Paragraph Number [0228] teaches the employee Gantt module 1400 displays and synchs the current time indicator 1455 and the vehicle position indicator 1465.  In the illustrated embodiment of FIG. 19, the current time indicator 1455 comprises a vertical bar disposed on the Gantt chart 1452 at one of the time markers 1454.  The vehicle position indicator 1465 comprises an image of a truck positioned adjacent a highlighted point along the vehicle path plotted in step 1406.  According to various embodiments, the location of the vehicle position indicator 1465 on the map display 810 corresponds to the position of the current time indicator 1455).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
The combination of Davidson and Davidson II teaches tracking the location of assets through the use of sensors which tracks their locations through geozones and displaying that information in a time bar graph but does not explicitly teach displaying deviations from a staggered operating pattern and making corrections to scheduling to correct the pattern as described by the following citations from Borders:
wherein the time bars present a fleet pattern  and wherein the fleet pattern allows enables management of allocation of the fleet asset (Paragraph Number [0075] teaches the ZWC also refers to the "open hours" for each area and zone, the number of vans available in each zone, and a parameter called "stagger duration" which reflects the fact that vans will arrive back at the station at staggered intervals relative to a particular truck arrival from the DC to ensure that all of the delivery windows are covered by at least one van.  Using all of this information, the ZWC generates the van routes each of which indicates when a particular van is scheduled to leave the station to service stops and when it is expected to return. (teaches the monitoring of and operation of a staggered operating pattern). Paragraph Number [0085] teaches the delivery grid is adjusted for the open hours available for each day of the week.  In the case of non-uniform hours, e.g., 9 am to 5 pm on weekends and 7 am to 10 pm on weekdays, the grid is adjusted so that the display is centered correctly and unavailable times are clearly marked as such. Paragraph Number [0076] teaches the van return times are not necessarily constrained by truck arrivals at the station.  For example, if a van has enough capacity to stay out longer than the time between truck arrivals at the station, then that van is allowed to stay out servicing stops despite the scheduled arrival of a truck at the station. (this teaches being able to alter the operating pattern to return to the desired pattern). (See also Paragraph Number [0045])).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 15, the combination of Davidson, Davidson II, and Borders teaches each of the limitations of claim 14.
The combination of Davidson and Davidson II teaches tracking the location of assets through the use of sensors which tracks their locations through geozones and displaying that information in a time bar graph but does not explicitly teach displaying deviations from a staggered operating pattern and making corrections to scheduling to correct the pattern as described by the following citations from Borders:
generating a corrective update when the fleet pattern deviates from a desired pattern type (Paragraph Number [0075] teaches the ZWC also refers to the "open hours" for each area and zone, the number of vans available in each zone, and a parameter called "stagger duration" which reflects the fact that vans will arrive back at the station at staggered intervals relative to a particular truck arrival from the DC to ensure that all of the delivery windows are covered by at least one van.  Using all of this information, the ZWC generates the van routes each of which indicates when a particular van is scheduled to leave the station to service stops and when it is expected to return. (teaches the monitoring of and operation of a staggered operating pattern). Paragraph Number [0085] teaches the delivery grid is adjusted for the open hours available for each day of the week.  In the case of non-uniform hours, e.g., 9 am to 5 pm on weekends and 7 am to 10 pm on weekdays, the grid is adjusted so that the display is centered correctly and unavailable times are clearly marked as such. Paragraph Number [0076] teaches the van return times are not necessarily constrained by truck arrivals at the station.  For example, if a van has enough capacity to stay out longer than the time between truck arrivals at the station, then that van is allowed to stay out servicing stops despite the scheduled arrival of a truck at the station. (this teaches being able to alter the operating pattern to return to the desired pattern). (See also Paragraph Number [0045])).
and sending the corrective update to increase efficiency of the allocation of the fleet asset (Paragraph Number [0075] teaches the ZWC also refers to the "open hours" for each area and zone, the number of vans available in each zone, and a parameter called "stagger duration" which reflects the fact that vans will arrive back at the station at staggered intervals relative to a particular truck arrival from the DC to ensure that all of the delivery windows are covered by at least one van.  Using all of this information, the ZWC generates the van routes each of which indicates when a particular van is scheduled to leave the station to service stops and when it is expected to return. (teaches the monitoring of and operation of a staggered operating pattern). Paragraph Number [0085] teaches the delivery grid is adjusted for the open hours available for each day of the week.  In the case of non-uniform hours, e.g., 9 am to 5 pm on weekends and 7 am to 10 pm on weekdays, the grid is adjusted so that the display is centered correctly and unavailable times are clearly marked as such. Paragraph Number [0076] teaches the van return times are not necessarily constrained by truck arrivals at the station.  For example, if a van has enough capacity to stay out longer than the time between truck arrivals at the station, then that van is allowed to stay out servicing stops despite the scheduled arrival of a truck at the station. (this teaches being able to alter the operating pattern to return to the desired pattern). (See also Paragraph Number [0045])).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 16, the combination of Davidson, Davidson II, and Borders teaches each of the limitations of claim 14.
In addition, Davidson teaches:
further comprising the step of: generating a quadrant graph display based on the stored data, the quadrant graph display depicting a quantity representing how many assets are located in the first geozone and the second geozone (Paragraph Number [0029] teaches the portable data acquisition device 110 may display telematics data for the driver's viewing, which may be helpful in troubleshooting vehicle performance problems and showing delivery route progress and instructions. Paragraph Number [0064] teaches the central system (e.g., the central server 120 and, in one embodiment, the processor 310 or similar means operating on the central server 120) may further be configured to gather information associated with the packages picked up and/or delivered within the geofenced area.  This information may include, for example, the cost, size, classification (e.g., "residential" or "commercial"), sender, recipient, and/or the like, associated with individual shipments, the overall number of items shipped within a given period of time, and/or the like. (See also Paragraph Numbers [0067], [0076], [0078], and [0083]) (Alternatively see Davidson II Figs. 11 and 19)).
As per claim 17, the combination of Davidson, Davidson II, and Borders teaches each of the limitations of claim 14.
In addition, Davidson teaches:
further comprising the step of: establishing a first subgeozone within the first geozone and a second subgeozone within the second geozone (Paragraph Number [0053] teaches the zoning information received may include, for example, a designation of whether the geographic area as a whole, or sub-areas within the geographic area, are zoned for open space, residential, agricultural, commercial or industrial activities. (See also Paragraph Number [0052] indicating that the geo-fenced area can be associated with zoning information). Paragraph Number [0031] teaches the processor 310 may be configured to first define one or more geographic areas within which a package may be picked up or delivered, and then define a geofence surrounding each geographic area. (the pickup location is the source geozone and the delivery location is the destination geozone - this section teaches the dividing up of locations into zones and subzones based upon planning information)).
As per claim 18, the combination of Davidson, Davidson II, and Borders teaches each of the limitations of claims 14 and 15.
In addition, Davidson teaches:
wherein: the first geozone comprises a plurality of first geozones (Paragraph Number [0053] teaches the zoning information received may include, for example, a designation of whether the geographic area as a whole, or sub-areas within the geographic area, are zoned for open space, residential, agricultural, commercial or industrial activities. (See also Paragraph Number [0052] indicating that the geo-fenced area can be associated with zoning information). Paragraph Number [0031] teaches the processor 310 may be configured to first define one or more geographic areas within which a package may be picked up or delivered, and then define a geofence surrounding each geographic area. (the pickup location is the source geozone)).
the second geozone comprises a plurality of second geozones (Paragraph Number [0053] teaches the zoning information received may include, for example, a designation of whether the geographic area as a whole, or sub-areas within the geographic area, are zoned for open space, residential, agricultural, commercial or industrial activities. (See also Paragraph Number [0052] indicating that the geo-fenced area can be associated with zoning information). Paragraph Number [0031] teaches the processor 310 may be configured to first define one or more geographic areas within which a package may be picked up or delivered, and then define a geofence surrounding each geographic area. (the pickup location is the source geozone)).
the fleet asset comprises a plurality of fleet assets (Paragraph Number [0013] teaches the system may include one or more delivery vehicles 100 responsible for the pickup and/or delivery of a plurality of packages within a particular delivery area.  According to one embodiment, a telematics device 102 may be included within, or otherwise associated with, each delivery vehicle 100 for the purpose of collecting, time-stamping and/or storing vehicle sensor data from a plurality of sensors (not shown) also included within, or otherwise associated with, the delivery vehicle 100).
the corrective update comprises a plurality of corrective updates (Paragraph Number [0057] teaches information regarding the government-assigned speed limit associated with various street segments within a geofenced area may be continuously gathered and updated by delivery vehicle drivers themselves as they traverse the geofenced area. Paragraph Number [0043] teaches the central system may receive telematics data that has been collected, in real-time, by the telematics device 102 and/or the portable data acquisition device 110, while a driver was operating a delivery vehicle 100 within the corresponding geographic area.  The telematics data may include, for example: (1) time data; (2) geographic position data associated with the vehicle 100 and/or the driver (e.g., based on a GPS, or similar, receiver associated with: (A) the vehicle and/or (B) the portable data acquisition device 110 operated by the driver); (3) speed data; (4) distance data (e.g., mileage data); (5) ignition data; (6) data associated with one or more of the doors of the vehicle 100 being opened and/or closed; and/or (7) other data).
As per claim 19, the combination of Davidson, Davidson II, and Borders teaches each of the limitations of claims 14, 15, and 18.
In addition, Davidson teaches:
wherein: the first subgeozone comprises a plurality of first subgeozones; and the second subgeozone comprises a plurality of second subgeozones (Paragraph Number [0053] teaches the zoning information received may include, for example, a designation of whether the geographic area as a whole, or sub-areas within the geographic area, are zoned for open space, residential, agricultural, commercial or industrial activities. (See also Paragraph Number [0052] indicating that the geo-fenced area can be associated with zoning information). Paragraph Number [0031] teaches the processor 310 may be configured to first define one or more geographic areas within which a package may be picked up or delivered, and then define a geofence surrounding each geographic area. (the pickup location is the source geozone and the delivery location is the destination geozone - this section teaches the dividing up of locations into zones and subzones based upon planning information)).
As per claim 20, the combination of Davidson, Davidson II, and Borders teaches each of the limitations of claim 14.
In addition, Davidson teaches:
wherein the desired pattern type is a staggered operating pattern (Paragraph Number [0075] teaches the ZWC also refers to the "open hours" for each area and zone, the number of vans available in each zone, and a parameter called "stagger duration" which reflects the fact that vans will arrive back at the station at staggered intervals relative to a particular truck arrival from the DC to ensure that all of the delivery windows are covered by at least one van.  Using all of this information, the ZWC generates the van routes each of which indicates when a particular van is scheduled to leave the station to service stops and when it is expected to return. (teaches the monitoring of and operation of a staggered operating pattern)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/                                                                                                                                     Examiner, Art Unit 3624                                                                   

/SHELBY A TURNER/Primary Examiner, Art Unit 3619